Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “insertion assembly” (claim 1, line 3; claim 9, line 3) and “actuation member” (claim 1, line 7; claim 9, line 7).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In line 3 of claim 4, line 2 of claim 5 and line 2 of claim 6, “a sealing element” is recited.  It is unclear if this limitation refers to the “a sealing element” recited in line 3 of claim 3 or not.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pace et al. (US 2013/0150691).
Regarding claim 9, Pace et al. disclose a method of manufacturing an applicator (Figure 3) configured to apply an on-skin assembly (310) to skin of a host, the method comprising: providing an insertion assembly (314/306; Figure 3) configured to insert at least a portion of the on-skin assembly into the skin of the host (¶[0081]); providing a housing (214 or 404) configured to receive the insertion assembly, the housing comprising an aperture (top opening; Figure 3) through which the on-skin assembly is configured to pass (Figures 10E-10N showing that the on-skin assembly is below the threads 306 and therefore would be received in the opening of housing 214; or, evident from Figures 10E-10M for housing 404); providing an actuation member (318/1110) configured to, upon activation, actuate the insertion assembly to insert at least the portion of the on-skin assembly into the skin of the host (¶[0107], [0108]); and providing a sealing element (308 or 402) configured to provide a sterile barrier and a vapor barrier between an internal environment of the housing and an external environment of the housing (¶[0083]; 308 at least partially obstructs vapor flow - e.g. see ¶[01276] of Lanigan et al. (US 2014/0107579) as evidence for this assertion; or, see ¶[0084] for member 402). 
Regarding claim 10, the housing comprises a vent (“openings” - ¶0083]) configured to be permeable to a sterilizing gas. 
Regarding claim 11, the sealing element is configured to seal the vent (¶[0083] or [0084]). 
Regarding claim 12, the actuation member comprises a material that is permeable to a sterilizing gas (¶[0121], acetal being permeable to gas as evidenced by Williams et al. (US2006/0057022) - ¶[0062]; alternatively the actuation member can be considered as being a permeable material due to openings 1208). 
Regarding claim 13, the sealing element comprises a peelable layer coupled to at least a portion of the housing (¶[0093]; alternatively 308 could be peeled off of some lightly adherable surface - the claim does not specify what the layer is peelable from). 
Regarding claim 14, the peelable layer is configured to provide a tamper indication when removed (it’s removal would be visible evidence of tampering as evident from Figure 10A). 
Regarding claim 15, the peelable layer is configured to seal a distal opening of the housing (evident from Figure 3).
Regarding claim 16, the peelable layer is configured to further seal the actuation member (¶[0084]). 
Regarding claim 17, the peelable layer is configured to seal a vent configured to be permeable to a sterilizing gas (¶[0083]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Pace et al. (US 2013/0150691) in view of Lanigan et al. (US 2014/0107579).
Regarding claim 1, Pace et al. disclose a method of manufacturing an applicator configured to apply an on-skin assembly to skin of a host, the method comprising: providing an insertion assembly (314/306; Figure 3) configured to insert at least a portion of the on-skin assembly (310) into the skin of the host (¶[0081]); providing a housing (214) configured to receive the insertion assembly, the housing comprising an aperture (top opening; Figures 3 or 10A) through which the on-skin assembly is configured to pass (Figures 10E-10N showing that the on-skin assembly is below the threads 306 and therefore would be received in the opening of housing 214); providing an actuation member (318/1110) configured to, upon activation, actuate the insertion assembly to insert at least the portion of the on-skin assembly into the skin of the host (¶[0107], [0108]); exposing at least an internal environment of the housing to a sterilizing gas (¶[0083]); and sealing the internal environment of the housing from an external environment of the housing (¶[0083]). 
Pace et al. fail to disclose allowing for egress of the sterilizing gas from the internal environment of the housing.
	However, Lanigan et al. disclose that it is known in the art to allow or cause egress of sterilizing gas from a medical device after gas sterilization to prevent its introduction into a patient (¶[1273]-[1275]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have allowed or caused egress of the sterilizing gas from the housing of Pace et al. as a known method for preventing its introduction into a patient.
	Regarding claim 2, the structure of the applicator is not claimed.  For example, arms 1112 of Pace et al. help apply the on-skin assembly to a host and can therefore be considered as applicators.  The assembly of the arms and their carrier (1022) within the insertion assembly and the claimed steps can all be considered as part of the same manufacturing method. 

Allowable Subject Matter
Claims 3, 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS MCEVOY/Primary Examiner, Art Unit 3771